Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 15 – 20 have been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: an interconnection structure; a sensing layer structure; a first sensing pixel contacting the interconnection structure, the first sensing pixel comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film positioned in the sensing structure layer over the bio-sensing device; a second sensing pixel over the interconnection structure, the second sensing pixel comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film positioned in the sensing structure layer over the bio-sensing device; and an isolation layer over the first sensing pixel and the second sensing pixel, the isolation layer comprising: a first opening configured to expose the sensing film of the first sensing pixel without exposing the sensing film of the second sensing pixel; and a second opening configured to expose the sensing film of the second sensing pixel without exposing the sensing film of the first sensing pixel.
Regarding claim 10, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: an interconnection structure; a sensing structure layer; a first sensing pixel contacting the interconnection structure, comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film positioned in the sensing structure layer over the bio-sensing device; a second sensing pixel positioned in the sensing structure layer over the interconnection structure, comprising: a bio-sensing device; a temperature-sensing device; one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device; and a sensing film positioned in the sensing structure layer over the bio-sensing device; an isolation layer positioned in the sensing structure layer over the first sensing pixel and the second sensing pixel; and a micro-conduit structure positioned in the sensing structure layer over the isolation layer, wherein the isolation layer and the micro-conduit structure comprise: a first sensing region configured to expose the sensing film of the first sensing pixel without exposing the sensing film of the second sensing pixel; and a second sensing region configured to expose the sensing film of the second sensing pixel without exposing the sensing film of the first sensing pixel.
Regarding claim 15, the cited prior art neither teaches nor fairly suggests a method of fabricating an integrated circuit, the method comprising: 
forming, on a first substrate, an interconnection structure and first portions of each of a first sensing pixel and a second sensing pixel; 
bonding the first portions of the first sensing pixel and the second sensing pixel to a second substrate; 
removing the first substrate from the first portions of the first sensing pixel and the second sensing pixel; 
forming a first sensing film of the first sensing pixel in a first opening in an isolation layer and over the first portion of the first sensing pixel; and 
forming a second sensing film of the second sensing pixel in a second opening in the isolation layer and over the first portion of the second sensing pixel, the second opening being separate from the first opening, 
wherein each first portion of the first sensing pixel and the second sensing pixel comprises a bio-sensing device, a temperature-sensing device, and one or more heating elements adjacent to the bio-sensing device and the temperature-sensing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796